MUTUAL AGREEMENT TO INDIVIDUALLY ARBITRATE DISPUTES :
(the “Company”) to provide you (the

It is the goal of INPAX FINAL MILE DELIVERY INC
“Employee”) with a rewarding work environment. Disputes related to work can arise, however,
and, if not resolved informally, can be disruptive, costly, and time consuming to resolve.
Arbitration is an alternative to the traditional lawsuit and may resolve disputes more quickly ang
ry. In

with less cost. In a traditional lawsuit, issues are resolved in court by a judge or a ju
arbitration, issues are resolved outside of court by an independent third-party, known as an

arbitrator.
THE EMPLOYEE AND COMPANY AGREE THAT ANY

), WHETHER BASED IN CONTRACT, TORT,

MANDATORY ARBITRATION.
ION OR ANY OTHER LEGAL OR EQUITABLE

COVERED CLAIM (DEFINED BELOW

STATUTE, FRAUD, MISREPRESENTAT
THEORY, SHALL BE SUBMITTED TO BINDING ARBITRATION.

“Claims Not Covered” below, this Mutual

Covered Claims. Except as explained in the section
Agreement to Individually Arbitrate Disputes (this “Agreement") covers all past, current, and

future grievances, disputes, claims, issues, or causes of action (collectively, "claims") under
g out of or relating to (a) Employee's application,

applicable federal, state or local laws, arisin

hiring, hours worked, services provided, and/or employment with the Company or the
termination thereof, and/or (b) a Company policy or practice, or the Company's relationship with
or to a customer, vendor, or third party, including without limitation claims Employee may have
against the Company and/or any Covered Parties (defined below), or that the Company may

have against Employee.
ent include, but are not limited to claims asserted under or

The claims covered by this Agreem
of the Civil Rights Act of 1964 and similar state statutes; (ii) Age

relating to: (i) Title VII

Discrimination in Employment Act and similar state statutes; (iii) Fair Labor Standards Act or

similar state statutes; (iv) Family and Medical Leave Act or similar state statutes; (v) Americans

with Disabilities Act or similar state statutes; (vi) injuries you believe are attributable to the

Company under theories of product liability, strict liability, intentional wrongdoing, gross
omissions of third parties you

negligence, negligence, or respondeat superior, (vii) actions or
attribute to the Company; (viii) claims brought pursuant to actual or alleged exceptions to the

exclusive remedy provisions of state workers compensation laws; (ix) Consolidated Omnibus
Budget Reconciliation Act of 1985; (v) federal and state antitrust law; (x!) Issues regarding
benefits, bonuses, wages, co-employment, or joint employment, (xii) contracts between you and
the Company; (xiii) personal or emotional injury to you or your family; (xiv) federal, state, local,
or municipal regulations, ordinances, or orders; (xv) any common law, or statutory law issues
relating to discrimination by sex, race, age, national origin, sexual orientation, family or marital
status, disability, medical condition, weight, dress, or religion or other characteristic protected by
applicable law; (xvi) wrongful retaliation of any type, including retaliation related to workers’
ctionable at law or equity; and (xvii)

compensation laws or employee injury benefit plan a

misappropriation of confidential information or other acts or omissions by you.
The Employee and the Company each specifically acknowledges and agrees that all claims for
bursement, wage statements, and claims involving meal

overtime, unpaid wages, expense reim
and rest breaks shall be subject to arbitration under this Agreement.

pany each specifically acknowledges and agrees that any claims
gainst any of the Covered Parties, whether brought jointly or
Company, shall be subject to arbitration under this Agreement.
any entity formerly or currently owned, affiliated,

The Employee and the Com
brought by the Employee a

severally with claims against the
“Covered Parties” means the Company,

Page 1 of 4
National form
Case: 1:19-cv-01100-SO Doc #: 5-10 Filed: 05/24/19 2 of 4. PagelD #: 139

controlled or operated by the Company (a “company entity”), clients of the Company or a
company entity, and the former and current officers, directors, managers, employees, owners,

attorneys, agents, and vendors of the Company and/or a company entity and/or clients of the

Company.

Claims Not Covered. This Agreement does not apply to: (i) Claims for workers’ compensation
(ii) claims expressly precluded from being arbitrated by a governing

or unemployment benefits;
(iii) Claims that must be brought before the National Labor Relations Board

federal statute:
("NLRB"); (iv) claims for any relief asserted under or governed by the Employee Retirement
claims will be governed by the

Income Security Act of 1974 (“ERISA”) (the resolution of ERISA
; (v) actions to confirm, vacate, modify, or

terms of the applicable plan and/or applicable law)

correct an arbitrator's award; (vi) sexual harassment or sexual assault claims, except if the

Employee chooses to submit them to arbitration under the terms of this Agreement; and (vii)
or charge with a government

nothing in this Agreement prohibits the filing any claim
administrative agency (for example, the Equal Employment Opportunity Commission, NLRB,
or a similar state regulatory agency). To the extent such

Securities and Exchange Commission,
a Claim is not resolved before the agency, it is subject to arbitration under this Agreement rather

than proceeding in court.
Waiver of Class, Collective, Consolidated and Representative Action Claims. Each of the

Employee and the Company expressly intends and agrees, to the absolute maximum extent
permitted by law, that: (a) class action, collective action, or consolidated action procedures are
hereby waived and shall not be asserted in arbitration or in court, nor will they apply in any
arbitration pursuant to this Agreement; (b) representative action procedures are hereby waived

and shall not be asserted in arbitration or in court, nor will they apply in any arbitration pursuant
ective action, consolidated action or

to this Agreement; (c) each will not assert class action, coll
representative action claims against the other in arbitration or court or otherwise; and (d) the
, individual claims in arbitration and will

Employee and the Company shall only submit their own
y other person. No arbitrator selected to arbitrate any

not seek to represent the interests of an
claim covered by this Agreement is authorized to arbitrate any claim on a class, collective,
consolidated, or representative basis.

Notwithstanding any provision in the applicable arbitration rules, a court of law must resolve any
dispute concerning the validity and enforceability of the Agreement, and the validity
enforceability or interpretation of the provisions pertaining to class, collective, anc
representative action waivers. The arbitrator must resolve all other disputes, including th

arbitrability of claims pursuant to such other provisions.

Neutral Arbitrator. The arbitration will be administered by an independent and neutrz
arbitrator from the American Arbitration Association ("AAA") in accordance with the AAv
Employment Arbitration Rules and Mediation procedures ("AAA Rules”) available online <
www.adr.org/employment (or to be provided upon request). If, however, the AAA Rules ar
inconsistent with the terms of this Agreement, the terms of this Agreement shall govern. Th

ould, provide

arbitrator has no relationship with the Company and, just as a judge in a lawsuit w

an impartial resolution to the dispute. The arbitrator will be selected by mutual agreement of th

parties from a list of arbitrators provided by the AAA. If for any reason the AAA will n
ay initiate the arbitration with JAN

administer the arbitration, the party seeking arbitration m
(www.jams.adr) or other recognized arbitration services provider.

Claims Procedure. A demand for arbitration must be in writing and delivered by certified
registered mail, return receipt requested, to the Company's [NAME OF PERSON C

ry... ._. SS <s wa
Case: 1:19-cv-01100-SO Doc #: 5-10 Filed: 05/24/19 3 of 4. PagelD #: 140

POSITION] at [ADDRESS] ("Notice Address"). Written notice of the Company's claim will be
delivered by certified or registered mail, return receipt requested, to the last known address of
Employee. The written notice shall identify and describe the nature of all claims asserted and
the facts upon which such claims are based. Written notice of arbitration shall be initiated within

the same time limitations that federal or state law applies to those claim(s).

Arbitration Fees and Costs. The Employee will pay $200 towards any arbitration filing fee,
and the Company will pay all other arbitration filing fees as well as the arbitrator's fees. If any
partly prevails on a statutory claim that affords the prevailing party attorneys’ fees and costs, or if
there is a written agreement providing for attorneys' fees and costs, the party can recover
attorneys’ fees and costs to the same extent as if the claim had been brought in court. Any

dispute as to the reasonableness of any fee or cost shall be resolved by the arbitrator.

Applicable Law and Effect of Decisions.

Interpretation and Enforcement of the Agreement: The Federal Arbitration Act (“FAA”)
and federal common law applicable to arbitration shall govern the interpretation and
enforcement of this Agreement. If, for any reason, the FAA or federal common law is
found not to apply to this Agreement (or its agreement to arbitrate), then applicable state

law shall govern.

Pre-hearing Motions: Only claims that are recognized under existing law may be heard
by the arbitrator. Any party to the arbitration shall have the right to file a motion to
dismiss and/or a motion for summary judgment, which the arbitrator shall decide by
application of the standards under the Federal Rules of Civil Procedure governing such

motions.

Substantive Law: The arbitrator shall apply the substantive state or federal law (and the
law of remedies, if applicable) applicable to the claim(s) asserted.

Written Decisions and Awards: The arbitrator shall render a written decision explaining
his or her findings and conclusions. The arbitrator's decision shall be final and binding

upon the parties to the arbitration, subject only to review under the FAA (or applicable

state law).

e No Preclusive Effect: The arbitrator's decisions and awards shall have no preclusive
effect as to issues or claims in any other arbitration or court proceeding, unless all of the

parties in the other proceeding were also a named party in the arbitration in which the

award or decision was issued.

Severability. If any provision of this Agreement to arbitrate is adjudged to be void or otherwise
unenforceable, in whole or in part, the void or unenforceable provision shall be severed and
such adjudication shall not affect the validity of the remainder of this Agreement to arbitrate.
The only exception is that this Agreement is not, and shall never be construed as, reformed to
be, or enforced as if it were, an agreement to arbitrate claims on a class, collective,

consolidated, or representative basis. Stated differently, under no circumstance will a claim be
allowed to proceed in arbitration as a class action, collective action, consolidated action, or

representative action.

Waiver of Trial by Jury. Each of the Employee and the Company understands and fully
agrees that by entering into this Agreement to arbitrate, each agrees to resolve all claims
through arbitration and is giving up the right to have a trial by jury and the right of appeal

Page 3 of 4

Natinnal farm
Case: 1:19-cv-01100-SO Doc #: 5-10 Filed: 05/24/19 4 of 4. PagelD #: 141

proceeding, if Employee: (A) files any document containing the trade secret under seal;
and (B) does not disclose the trade secret, except pursuant to court order.

The Employee hereby consents to any and all uses and displays, by the

3. Publicity.
Company and/or its clients of the Employee's name, voice, likeness, image, appearance
and biographical information in, on or in connection with any pictures, photographs, audio

and video recordings, digital images, websites, television programs and advertising, other
advertising, sales and marketing brochures, books, magazines, other publications, CDs,
DVDs, tapes and all other printed and electronic forms and media throughout the world, at
any time during or after the period of his/her employment by the Company, for all legitimate
business purposes of the Company ("Permitted Uses"). Employee hereby forever releases

the Company and its directors, officers, employees and clients from any and all claims,
actions, damages, losses, costs, expenses and liability of any kind, arising under any legal
or equitable theory whatsoever at any time during or after the period of his/her employment

by the Company, in connection with any Permitted Use.

4. Acknowledgement. The Employee acknowledges and agrees that the Employee will
obtain knowledge regarding the Company's and/or its clients’ methods of doing business

and marketing strategies by virtue of the Employee's employment; and that the terms and
conditions of this Agreement are reasonable under these circumstances. The Employee

further acknowledges that the amount of his/her compensation reflects, in part, his/her
obligations and the Company's rights under this Agreement; that he/she has no expectation
of any additional compensation, royalties or other payment of any kind not otherwise
referenced herein in connection herewith; that he/she will not be subject to undue hardship
by reason of his/her full compliance with the terms and conditions of this Agreement or the

Company's enforcement thereof; and that this Agreement is not a contract of employment
and shall not be construed as a commitment by either the Company or Employee to

continue an employment relationship for any certain period of time. Nothing in this
Agreement shall be construed to in any way terminate, supersede, undermine or
otherwise modify the "at-will" status of the employment relationship between the

Company and the Employee, pursuant to which either the Company or the Employee
may terminate the employment relationship at any time, with or without cause, with or

without notice.

5. Governing Law; Arbitration. This Agreement, for all purposes, shall be construed in
accordance with the laws of [STATE] without regard to conflicts-of-law principles. Any action
or proceeding to enforce this Agreement shall be brought in arbitration pursuant to the

Mutual Agreement to Individually Arbitrate Disputes.

6. Modification and Waiver. No provision of this Agreement may be amended or modified
unless such amendment or modification is agreed to in writing and signed by the Employee

and by the President/CEO of the Company (other than the Employee). No waiver of any
breach of any condition or provision of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or subsequent time, nor
Shall the failure of or delay by either the Company or Employee in exercising any right,
power or privilege hereunder operate as a waiver thereof to preclude any other or further

exercise thereof or the exercise of any other such right, power or privilege.

7. Severability. Should any provision of this Agreement be held by an arbitrator or court of
competent jurisdiction to be enforceable only if modified, or if any portion of this Agreement

Page 4 of 5
National form
